DETAILED ACTION
Claims 1-8 were rejected in the Office Action mailed 01/12/2022. 
Applicant filed a response and amended claims 1 and 9-10 on 04/05/2022.
Claims 1-10 are pending, of which claims 9-10 are withdrawn.
Claims 1-8 are rejected.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Ito (US 2015/0225536) in view of Tan et al. (JPH 11315221A) (Tan) and Matsuoka et al. (JP 2002105756A) (Matsuoka). 
Regarding claims 1-8
Ito teaches a multifilament polyacetal fiber having a thickness of about 288 denier comprising 48 monofilaments, each monofilament having a size of about 6 denier. See, e.g., abstract and paragraphs [0085-0089]. Ito further teaches the polyacetal fiber forms a nonwoven fabric. Ito teaches talc is added to the fiber. Paragraph [0055]. 
	
	Ito does not explicitly teach the amount or size of the talc (A) or the melt flow rate of the polyacetal fiber (B).

	With respect to the difference, Tan (A) teaches a fiber comprising a thermoplastic resin composition comprising a polyacetal resin and a surface-coated inorganic filler in an amount of 0.01 to 100 parts by weight. Paragraphs [0001-0002], [0007], [0013-0014], and [0080]. The inorganic filler is talc, a magnesium compound, having an average particle size of 0.01 to 20 microns. Paragraphs [0009] and [0022-0023]. As Tan expressly teaches, the thermoplastic resin composition containing the inorganic filler has excellent mechanical strength, appearance, surface gloss, and dimensional stability.  The talc has excellent dispersability. Paragraphs [0016] and [0033]. Tan and Ito are analogous art as they are both drawn to polyacetal fibers comprising talc. 
	In light of the motivation as provided by Tan, it therefore would have been obvious to one of ordinary skill in the art to include surface-coated talc having an average particle size of 0.01 to 20 microns in an amount of 0.01 to 100 parts by weight in the polyacetal fiber of Ito, in order to provide the fiber excellent mechanical strength, appearance, surface gloss, and dimensional stability, as well as since the surface-coated talc has excellent dispersability, and thereby arrive at the claimed invention. 
It should be noted that in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  The existence of overlapping or encompassing ranges shifts the burden to Applicant to show that his invention would not have been obvious. In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003).

	
	With respect to the difference, Matsuoka (B) teaches a polyoxymethylene fiber for a nonwoven fabric having a melt index of 20 to 100 g / 10 minutes. As Matsuoka expressly teaches, if the melt index is lower than 20 g / 10 minutes, the spinning stress becomes large, thinning by traction cannot be performed, and the spinnability is deteriorated. If the melt index exceeds 100 g / 10 minutes, the fiber strength decreases. Paragraphs [0006-0007] and [0013].  Matsuoka and Ito in view of Tan are analogous art as they are both drawn to polyacetal fibers for nonwoven fabrics. 
	In light of the motivation as provided by Matsuoka, it therefore would have been obvious to one of ordinary skill in the art to modify the polyacetal fiber of Ito in view of Tan to possess a melt flow rate of 20 to 100 g / 10 minutes, in view of spinnability and fiber strength, and thereby arrive at the claimed invention. It should be noted that in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  The existence of overlapping or encompassing ranges shifts the burden to Applicant to show that his invention would not have been obvious. In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003).

Response to Arguments
The previous rejection of claims 1-8 are substantially maintained. 
Applicant's arguments filed 04/05/2022 have been fully considered but they are not persuasive, as set forth below.
Applicants primarily argue:
“At para. [0055], the primary reference of Ito states as follows:

“In the polyacetal resin composition, a known additive and/or filler can be added in such an amount that the effects aimed at by the present invention are not sacrificed. The additive includes, for example, a crystal nucleating agent, an antioxidant, a plasticizer, a matting agent, a foaming agent, a lubricant, a release agent, an antistatic agent, an ultraviolet light absorbing agent, a light stabilizer, a heat stabilizer, a deodorant, a flame retardant, a sliding agent, a perfume, and an anti-fungus agent. The filler includes glass fibers, talc, mica, calcium carbonate, potassium titanate whisker and the like. Further, a pigment or a dye can be added to the composition to achieve finish of a desired color. Further, a transesterification catalyst, various types of monomers, a coupling agent (such as another multifunctional isocyanate compound, epoxy compound, glycidyl compound, or diaryl carbonate), a terminal treatment agent, another resin, or an organic filler which has naturally occurred, such as woodmeal or starch, can be added to the resin composition to modify the resin.”

As discussed in the above passage, Ito teaches that a known additive and/or filler can be added in such an amount that the effects aimed at by the present invention are not sacrificed. While Ito describes mica or talc as possible additives, one of ordinary skill in the art would not know how much additive can be added without sacrificing the effect of the invention of Ito. The cited publication of Tan fails to remedy the deficiencies of Ito.”

Remarks, pg. 5
The Examiner respectfully traverses as follows:
	Ito teaches an aim of the present invention is to form a polyacetal fiber possessing an excellent appearance and mechanical strength. Paragraphs [0008] and [0025]. As Applicant acknowledges, Ito teaches talc is a suitable additive or filler to the polyacetal resin composition in such an amount that the effects aimed at by the present invention are not sacrificed. Paragraph [0055]. Tan teaches a fiber comprising a polyacetal resin and surface-coated talc in an amount of 0.01 to 100 parts by weight. Paragraphs [0007] and [0013-0014]. As Tan expressly teaches, the thermoplastic resin composition containing talc has excellent mechanical strength and appearance. Paragraphs [0016] and [0033]. Given Ito teaches talc is a known additive to the polyacetal resin composition, given Ito teaches an aim of the invention is to produce a polyacetal fiber possessing excellent appearance and mechanical strength, and given Tan teaches a polyacetal fiber possessing 0.01 to 100 parts by weight of surface coated talc possesses excellent mechanical strength and appearance, it therefore would have been obvious to one of ordinary skill in the art to include surface-coated talc in an amount of 0.01 to 100 parts by weight in the polyacetal fiber of Ito, in order to produce a polyacetal fiber having excellent mechanical strength and appearance. Given Tan teaches a range of the amount of surface-coated talc that can be added to the polyacetal resin composition to produce mechanical strength and appearance in the fiber, it is clear one of ordinary skill in the art would know or be able to determine how much additive can be added without sacrificing the effect of Ito. 

Applicants further argue:
“At Table 1, Tan discloses 10 to 20 parts by weight, based on 100 parts by weight of a propylene block copolymer, of talc having an average particle size of 15 micrometers. However, Tan does not disclose or render obvious the advantageous effect of the claimed subject matter. In particular, Tan fails to disclose or render obvious the advantageous effect described in the instant specification that “[w]hen an inorganic filler having a primary average particle size within this range is used, filament breakage and appearance unevenness are suppressed” (see para. [0027] of the specification as filed). Also, Tan fails to disclose or render obvious the advantageous effect described in the instant specification that “[w]hen the amount of the inorganic filler is excessively decreased or increased, filament breakage and appearance unevenness are likely to occur. In addition, the fiber strength tends to be impaired” (see para. [0028] of the specification as filed). Applicant respectfully submits that these superior results are unexpected over the combination of Ito and Tan (With or without Matsuoka). Applicant reminds the Office that evidence of an unexpected advantageous property, such as superiority in a property of the claimed compound, can rebut a prima facie obviousness (MPEP 716.02(a)(II)).”

Remarks, pg. 5-6
The Examiner respectfully traverses as follows:
Firstly, in response to Applicant’s argument that Tan does not disclose adding the particles of Talc in order to obtain the same advantageous effect as the claimed subject matter, the reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant. See, e.g., In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed.Cir. 2006); Cross Med. Prods., Inc. v. Medtronic Sofamor Danek, Inc., 424 F.3d 1293, 1323, 76 USPQ2d 1662,1685 (Fed. Cir. 2005); In re Linter, 458 F.2d 1013, 173 USPQ 560 (CCPA 1972) (discussed below); In re Dillon, 919 F.2d 688, 16 USPQ2d 1897 (Fed. Cir. 1990), cert. denied, 500 U.S. 904 (1991). MPEP 2144 IV.
	Secondly, Applicant argues the present invention exhibits superior results that are unexpected over the combination of Ito and Tan (With or without Matsuoka). The Examiner agrees that evidence of an unexpected advantageous property, such as superiority in a property of the claimed compound, can rebut a prima facie obviousness (MPEP 716.02(a)(II)). However, 
overcoming a rejection based on unexpected results requires the combination of three different elements: (i) the results must fairly compare with the closest prior art in an affidavit or declaration under 37 CFR 1.132, (ii) the claims must be commensurate in scope, and (iii) the results must truly be unexpected. MPEP 716.02. MPEP 716.02(b). Additionally, it is Applicants’ burden to explain why their proffered results are considered to be unexpected, are considered to be commensurate in scope with the claimed subject matter, and are considered to be the consequence of a comparison to the closest prior art. See, e.g., In re Klosak, 455 F.2d 1077, 1080 (CCPA 1972). Applicant has not pointed to results or provided evidence to support the claim of unexpected results. It is not clear if Applicant is rely on all of Examples 1-8 in Table 1 to support the claim of unexpected results. Further, Applicant’s arguments do not explain why their proffered results are considered to be unexpected. While Tan does not teach adding the surface-coated talc of the same advantageous effect as the present invention, this does not explain why Applicant’s results are considered to be unexpected. Further, Applicant has not explained how their results are commensurate in scope with the claimed subject matter. For example, Applicant claims a broad range of 0.06 to 1.0 parts by mass of an inorganic filler with respect to 100 parts by mass of a polyacetal resin, while Table 1 only includes examples within the range of 0.07 to 0.25 parts by mass of inorganic filler with respect to 100 parts by mass of a polyacetal resin. Applicant claims a broad range of primary average particle size of 0.6 to 9 microns, while Table 1 only includes examples within the range of 0.7 to 5.4 microns. Applicant claims a broad range of melt flow index or resin composition of 15 to 45 g/10min, while Table 1 only includes examples within the range of 20-40 g/10min. Claim 1 broadly recites “an inorganic filler”, while Table 1 uses a specific inorganic filler, including talc or mica. As well, Applicant has not explained that their results are considered to be consequence of a comparison to the closest prior art. Therefore, Applicant’s argument of unexpected results are unpersuasive. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE X NISULA whose telephone number is (571)272-2598. The examiner can normally be reached Mon - Fri 9:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on (571) 270-7692. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JEREMY R PIERCE/Primary Examiner, Art Unit 1789                                                                                                                                                                                                        

/C.X.N./Examiner, Art Unit 1789